DETAILED ACTION
This action is responsive to the amendment filed on 12/01/2021. Claims 1-2, 4, 6-13, 15, and 17-27 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation-in-Part of application having Application No.  15/893,430.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23 contains four elements which use the word “means.” All of the four elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the element, “means for receive a command from the host device;”, “means” has been identified as “a specialized processor, such as an ASIC” (paragraph 128).
For the element, “means for generating a value indicative of completion of the command by the data storage device for reporting to a host device;”, “means” has been identified as “a specialized processor, such as an ASIC” (paragraph 128).
For the element, “means for storing the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value; and”, “means” has been identified as “a specialized processor, such as an ASIC” (paragraph 128).
For the element “means for waiting a time delay interval sufficient to throttle the host device;”, “means” has been identified as “a specialized processor, such as an ASIC” (paragraph 128) or circuit (fig. 23, #2326, #2328).
For the element, “means for modifying the indicator to the host device that the value has not yet been processed and thereby cause the host device to process the value.”, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 11-13, 15, 17, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over NVP (Express: Base Specification, Revision 1.4, June 10, 2019, hereinafter NVP) in view of Cha (US 20170075834 A1, hereinafter Cha).
As per claim 1. (Currently Amended), NVP teaches A data storage controller of a data storage device for use with a host device, the data storage controller comprising: a processing system configured to receive a command from the host device; 
 [NVM teaches that a host is “An entity that interfaces to an NVM subsystem through one or more controllers and submits commands to Submission Queues and retrieves command completions from Completion Queues.” (page 15, section 1.6.16); it further teaches that “A controller executes commands submitted by a host on a Submission Queue and posts a completion on a Completion Queue.” (page 14, section 1.6.9)]
generate a value indicative of completion of the command by the data storage device for reporting to the host device; [NVP teaches “A command is completed when the controller has completed processing the command, has updated status information in the completion queue entry, and has posted the completion queue entry to the associated Completion Queue.” (page 14, section 1.6.7), where NVP’s completion queue entry is a value indicative of completion of the command]
store the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value; 
 [NVP teaches a completion queue located in a host device (page 8, figure 1) and “Phase Tag (P): Identifies whether a Completion Queue entry is new. The Phase Tag values for all Completion Queue entries shall be initialized to ‘0’ by host software prior to setting CC.EN to ‘1’. When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry. Specifically, for the first set of completion queue entries after CC.EN is set to ‘1’ all Phase Tags are set to ‘1’ when they are posted. For the second set of completion queue entries, when the controller has wrapped around to the top of the Completion Queue, all Phase Tags are cleared to ‘0’ when they are posted. The value of the Phase Tag is inverted each pass through the Completion Queue.” (page 78, figure 123), where Completion Queue entry and Phase Tag correspond to the 'value' and the 'indicator' in the claim, and where the Phase Tag values for all entries are initially set to '0' and must be 'inverted' (or ‘cleared’ for certain sets) by the controller for the next set of entries. Furthermore, the reference's necessity to invert or reset the Phase Tag to indicate a new entry indicates that the 
modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed [[and]] to thereby cause the host device to process the value. [NVP teaches “When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry. Specifically, for the first set of completion queue entries after CC.EN is set to ‘1’ all Phase Tags are set to ‘1’ when they are posted. For the second set of completion queue entries, when the controller has wrapped around to the top of the Completion Queue, all Phase Tags are cleared to ‘0’ when they are posted.” (page 78, figure 123), where the Phase Tag corresponds to the claim’s indicator, and it is also modified by being inverted; and “The host consumes and then processes the new completion queue entries in the Completion Queue.” (page 283, section 7.2.1, item 7)]
NVP does not explicitly disclose, but Cha discloses:
wait a time delay interval sufficient to throttle the host device; and modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed [[and]] to thereby cause the host device to process the value. [“An interrupt generation method of a storage device includes executing a command provided by a host, writing a completion entry in a completion queue of the host upon completing execution of the command, and issuing an interrupt corresponding to the completion entry to the host in response to at least one of a first interrupt generation condition, a second interrupt generation condition, and a third interrupt generation condition being satisfied. The first interrupt generation condition is satisfied when a difference between a tail pointer and a head 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP by incorporating the teachings of Cha to provide a method to delay or halt the processing of the entries by the host device. Doing so would [“reduce the number of events that generate an interrupt, thereby reducing consumed resources and improving the performance of the host 100 by reducing overhead” (paragraph 44)].
	Therefore, it would have been obvious to combine NVP and Cha for the benefit of creating a data storage controller to obtain the invention as specified in claim 1.
As per claim 2. NVP in view of Cha teaches The data storage controller of claim 1, and Cha further teaches wherein the value is a completion entry and the queue is a completion queue configured to store a plurality of completion entries, each having a corresponding indicator. [NVP teaches "A Completion Queue (CQ) is a circular buffer with a fixed slot size used to post status for completed commands." (page 9, section 1.4); and "A Phase Tag (P) bit is defined in the completion queue entry to indicate whether an entry has been newly posted without consulting a register." (page 9, section 1.4)]
4, NVP in view of Cha teaches (Currently Amended) The data storage controller of claim [[3]] 2, and Cha further teaches wherein the time delay interval comprises a time elapsed until a threshold number of un-processed completion entries are stored in the queue before modifying the indicator.  [“The second interrupt generation condition is satisfied when the difference between the tail pointer and the head pointer is at least equal to an aggregation threshold.” (abstract), “In an exemplary embodiment, the storage device 200 may generate an interrupt vector corresponding to a plurality of completion signals when the number of entries accumulated at the completion queue CQ exceeds a threshold TH.” (paragraph 41)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP in view of Cha by incorporating additional teachings of Cha to provide a method to delay or halt the processing of the entries by the host device until a certain threshold amount of entries are accumulated. Doing so would [“reduce the number of events that generate an interrupt, thereby reducing consumed resources and improving the performance of the host 100 by reducing overhead” (paragraph 44)].
	Therefore, it would have been obvious to combine NVP and Cha for the benefit of creating a data storage controller to obtain the invention as specified in claim 4.
As per claim 6. NVP in view of Cha teaches (Currently Amended) The data storage controller of claim 2, and NVP further teaches wherein the corresponding indicator of [[a]] the completion entry is a phase tag [NVP teaches “A Phase Tag (P) bit is defined in the completion queue entry to indicate whether an entry has been newly posted without consulting a register.” (page 9, section 1.4)]
11. NVP in view of Cha teaches The data storage controller of claim 1,, and NVP further teaches, wherein the data storage device is a non-volatile memory (NVM) device, and wherein the processing system is configured to generate the values indicative of the completion of commands based on information obtained from the NVM device. [NVP teaches “A controller is the interface between a host and an NVM subsystem. As shown in Figure 415, there are three types of controllers.” (page 274, section 7.1); “A Completion Queue entry is posted to the Completion Queue when the controller write of that Completion Queue entry to the next free Completion Queue slot inverts the Phase Tag (P) bit from its previous value in memory.” (page 64, section 4.1); and “the controller shall invert the Phase Tag to enable host software to discriminate a new entry.” (page 78, figure 128)]
As per claim 12. A method for use by a data storage device, comprising: receiving a command from [[the]] a host device; [NVM teaches that a host is “An entity that interfaces to an NVM subsystem through one or more controllers and submits commands to Submission Queues and retrieves command completions from Completion Queues.” (page 15, section 1.6.16); it further teaches that “A controller executes commands submitted by a host on a Submission Queue and posts a completion on a Completion Queue.” (page 14, section 1.6.9)]
generating a value indicative of completion of the command by the data storage device for reporting to [[a]] the host device; [NVP teaches “A command is completed when the controller has completed processing the command, has updated status information in the completion queue entry, and has posted the completion queue entry to the associated Completion Queue.” (page 14, section 1.6.7), where the NVP’s completion queue entry is a value indicative of completion of the command]
storing the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value; and [NVP teaches a completion queue located in a host device (page 8, figure 1) and “Phase Tag (P): Identifies whether a Completion Queue entry is new. The Phase Tag values for all Completion Queue entries shall be initialized to ‘0’ by host software prior to setting CC.EN to ‘1’. When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry. Specifically, for the first set of completion queue entries after CC.EN is set to ‘1’ all Phase Tags are set to ‘1’ when they are posted. For the second set of completion queue entries, when the controller has wrapped around to the top of the Completion Queue, all Phase Tags are cleared to ‘0’ when they are posted. The value of the Phase Tag is inverted each pass through the Completion Queue.” (page 78, figure 123), where Completion Queue entry and Phase Tag correspond to the 'value' and the 'indicator' in the claim, and where the Phase Tag values for all entries are initially set to '0' and must be 'inverted' (or ‘cleared’ for certain sets) by the controller for the next set of entries. Furthermore, the reference's necessity to invert or reset the Phase Tag to indicate a new entry indicates that the Phase Tag, as it was originally placed, would be classified as an 'old entry' or another form where it would not be processed by the host.]
resetting the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed to thereby cause the host device to process the value. [NVP teaches “The Phase Tag values for all Completion Queue entries shall be initialized to ‘0’ by host software prior to setting CC.EN to ‘1’. When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry. Specifically, for the first set of For the second set of completion queue entries, when the controller has wrapped around to the top of the Completion Queue, all Phase Tags are cleared to ‘0’ when they are posted.” (page 78, figure 123), where the Phase Tag corresponds to the claim’s indicator, and where the reference demonstrates the completion queue entries are reset by being cleared to ‘0’; and “The host consumes and then processes the new completion queue entries in the Completion Queue.” (page 283, section 7.2.1, item 7)] 
NVP does not explicitly disclose, but Cha discloses:
waiting a time interval sufficient to throttle the host device; and resetting the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed to thereby cause the host device to process the value. [“An interrupt generation method of a storage device includes executing a command provided by a host, writing a completion entry in a completion queue of the host upon completing execution of the command, and issuing an interrupt corresponding to the completion entry to the host in response to at least one of a first interrupt generation condition, a second interrupt generation condition, and a third interrupt generation condition being satisfied. The first interrupt generation condition is satisfied when a difference between a tail pointer and a head pointer of the completion queue is equal to a first mismatch value. The second interrupt generation condition is satisfied when the difference between the tail pointer and the head pointer is at least equal to an aggregation threshold. The third interrupt generation condition is satisfied when an amount of time that has elapsed since a previous interrupt was issued exceeds a reference time.” (abstract), where the claim's modification of the indicator and the reference's interrupt both indicate to the host device that the value is ready to be processed, and the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP by incorporating the teachings of Cha to provide a method to delay or halt the processing of the entries by the host device. Doing so would [“reduce the number of events that generate an interrupt, thereby reducing consumed resources and improving the performance of the host 100 by reducing overhead” (paragraph 44)].
	Therefore, it would have been obvious to combine NVP and Cha for the benefit of creating a data storage controller to obtain the invention as specified in claim 12.
As per claim 13. NVP in view of Cha teaches (Currently Amended) The method of claim 12, and NVP further teaches wherein storing the value in [[a]] the queue comprises storing a completion entry in a completion entry queue along with a corresponding indicator. [The rationale in the rejection of claim 2 is herein incorporated]
As per claim 15, NVP in view of Cha teaches (Currently Amended) The method of claim [[14]] 13, and Cha further teaches wherein the time delay interval comprises a time elapsed until a threshold number of un-processed completion entries are stored in the queue before modifying the indicator. [“The second interrupt generation condition is satisfied when the difference between the tail pointer and the head pointer is at least equal to an aggregation threshold.” (abstract), “In an exemplary embodiment, the storage device 200 may generate an interrupt vector corresponding to a plurality of completion signals when the number of entries accumulated at the completion queue CQ exceeds a threshold TH.” (paragraph 41)]

Therefore, it would have been obvious to combine NVP and Cha for the benefit of creating a data storage controller to obtain the invention as specified in claim 15.
As per claim 17. NVP in view of Cha teaches The method of claim 13, wherein the corresponding indicator of [[a]] the completion entry is a phase tag. [The rationale in the rejection of claim 6 is herein incorporated]
As per claim 22., NVP in view of Cha teaches, The method of claim 12, wherein the data storage device is a non-volatile memory (NVM) device, and wherein the value indicative of completion of the command for reporting to a host device is obtained from the NVM device. [The rationale in the rejection of claim 11 is herein incorporated]
As per Claim 23., (Currently Amended) An apparatus for use with a data storage device, comprising: means for receiving a command from [[the]] a host device; means for generating a value indicative of completion of the command by the data storage device for reporting to a host device; means for storing the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value; means for waiting a time delay sufficient to throttle the host device; and means for modifying the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed and thereby cause the host device to process the value. [The rationale in the rejection of claim 1 is herein incorporated.
The means for receiving has been defined in the specification as “a specialized processor, such as an ASIC” (paragraph 128). NVP references teaches this as "system bus (PCI Express) registers" (page 21, section 2; page 24, section 2.1.10; page 24, section 2.1.11) [A controller is responsible for receive a command from the host device “A controller fetches commands from the Submission Queue(s) and processes them.” (page 274, section 7.1), and controllers located in system bus (PCI Express) registers referred to as MLBAR and MUBAR “Controller registers are located in the MLBAR/MUBAR registers (PCI BAR0 and BAR1) that shall be mapped to a memory space that supports in-order access and variable access widths.” (page 42, section 3)].
The means for generating has been defined in the specification as “a specialized processor, such as an ASIC” (paragraph 128). NVP references teaches this as "system bus (PCI Express) registers" (page 21, section 2; page 24, section 2.1.10; page 24, section 2.1.11) [NVP teaches a controller generating a value indicative of completion of the command “A command is completed when the controller has completed processing the command, has updated status information in the completion queue entry, and has posted the completion queue entry to the associated Completion Queue.” (page 14, section 1.6.7), and controllers are located in system bus (PCI Express) registers referred to as MLBAR and MUBAR “Controller registers are located in the MLBAR/MUBAR registers (PCI BAR0 and BAR1) that shall be mapped to a memory space that supports in-order access and variable access widths.” (page 42, section 3)].
The means for storing has been defined in the specification as “a specialized processor, such as an ASIC” (paragraph 128). NVP references teaches this as "system bus (PCI Express) 
The means for waiting has been identified in the specification as “a specialized processor, such as an ASIC” (paragraph 128) or circuit (fig. 23, #2326, #2328). Cha teaches this as a “processing unit” (para. 34, line 1 – para. 35, line 7).
The means for modifying has been defined in the specification as “a specialized processor, such as an ASIC” (paragraph 128). NVP references teaches this as "system bus (PCI Express) registers" (page 21, section 2; page 24, section 2.1.10; page 24, section 2.1.11) [NVP teaches a controller modifying the indicator to the host device that the value has not yet been processed and thereby cause the host device to process the value “When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry.” (page 78, figure 123), “The host consumes and then processes the new completion queue entries in the Completion Queue” (page 283, section 7.2.1, item 7), and controller are located in system bus (PCI Express) registers referred to as MLBAR and MUBAR 
	As per Claim 24., NVP in view of Cha teaches (New) The data storage controller of claim 6, and NVP further teaches wherein the processing system is configured to modify the indicator by inverting the phase tag. [NVP teaches inverting the phase tag (“... the controller shall invert the Phase Tag…” page 78, figure 123)]
As per claim 26., NVP in view of Cha teaches (New) The method of claim 17, and NVP further teaches wherein resetting the indicator comprises inverting the phase tag. [NVP teaches inverting the phase tag (“... the controller shall invert the Phase Tag…” page 78, figure 123)]

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NVP in view of Cha and Irish (US 20070283121 A1, hereinafter Irish).
As per claim 7, NVP in view of Cha teaches (Currently Amended) The data storage controller of claim 2, and also teaches wherein the completion queue is a circular queue [“A Completion Queue (CQ) is a circular buffer with a fixed slot size used to post status for completed commands.” (page 9, section 1.4)], but NVP in view of Cha does not expressly disclose and wherein the processing system is further configured to maintain a head pointer, a tail pointer, and a virtual tail pointer that identify selected completion entries within the queue.
	However, Irish teaches and wherein the processing system is further configured to maintain a head pointer, a tail pointer, and a virtual tail pointer that identify selected completion entries within the queue. [“In the preferred embodiment the Input Command Queue 118 is a circular buffer with a single head pointer, a speculative tail pointer and a main tail pointer.” (paragraph 23), where Irish’s disclosure also makes use of three pointers, and where Irish’s head pointer corresponds to the claim’s virtual tail pointer, Irish’s speculative tail pointer corresponds to the claim’s tail pointer, and Irish’s main tail pointer corresponds to the claim’s head pointer.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP in view of Cha by incorporating the teachings of Irish to provide uses of three pointers in a circular queue. Doing so would allow for more sophisticated control over operations involving the circular queue by providing additional location references for performing operations or tracking data.
Therefore, it would have been obvious to combine NVP, Cha, and Irish for the benefit of creating a data storage controller to obtain the invention as specified in claim 7.
As per claim 8, NVP in view of Cha and Irish teaches The data storage controller of claim 7, and Irish further teaches wherein the processing system is further configured to: (a) control the head pointer to identify an earliest entry within the queue that has not yet been processed by the host device and has a corresponding indicator set to indicate that the host device has not yet processed the value; [“Commands are added to the queue at the head and are removed from the queue at the main tail pointer.” (paragraph 23), where the location of the main tail pointer in Irish, as a consumer, is at the earliest entry that is unprocessed and ready for processing. (paragraph 23); “In addition to this circular buffer there is a list of completion flags, one per queue entry, which indicate that the command at that entry has completed address translation.” (paragraph 23), where the queue entries contain indicators indicating the entries that All completion flags, for completed commands that get bypassed, are then de-asserted. When a command completes address translation successfully and the command is between the main tail pointer and the head pointer in the command queue, then the completion flag for that entry is asserted.” (paragraph 23), which shows that the entries that are situated before the location of the main tail pointer and, by the virtue of having completed address translation, are ready to be processed by the main tail pointer, possess a specified indicator in the form of asserted command flags indicating that they are to be processed by the main tail pointer.] (b) control the tail pointer to identify an earliest entry within the queue that has not yet been processed by the host device but has a corresponding indicator set to indicate that the host device has processed the value; [“When the CLEAR 141 signal is asserted, the speculative tail pointer is set to the CBI value sent with the CLEAR 141 signal and then advances toward the head pointer re-issuing requests for the commands that have not completed translation.” (paragraph 23) and “command processing unit being responsive to a predefined number of outstanding address translation cache misses for a given congruence class, to reissue address translation requests to said address translation unit at a later time based on the assertion of a CLEAR signal”, where the signal places speculative tail pointer in Irish at the earliest entry that has not completed translation and thus will not be processed by the main tail pointer, and where these entries possess de-asserted flags which indicate to the main tail pointer to not process the entries.] and (c) control the virtual tail pointer to identify an earliest entry within the queue that has been processed by the host device and has a corresponding indicator set to indicate that the host device has processed the value. [“Commands are added to the queue at the head and are removed from the queue at the main tail pointer.” (paragraph 23), where the location of the head pointer in Irish, as a producer, is at the earliest entry that has already been processed; “When a command completes address translation successfully, and the main tail pointer is pointing to that command, the main tail pointer is advanced toward the head pointer to the next command that has not completed translation (i.e. the completion flag is not asserted). All completion flags, for completed commands that get bypassed, are then de-asserted.” (paragraph 23), where the entries located after the main tail pointer but before the head pointer have been processed by the main tail pointer and possess indicators in the form of de-asserted flags indicating that these entries have been processed.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP in view of Cha by incorporating the teachings of Irish to provide a uses of three pointers for specifying locations between entries possessing certain characteristics. Doing so would allow for more sophisticated control over operations involving the circular queue by providing additional location references.
Therefore, it would have been obvious to combine NVP, Cha, and Irish for the benefit of creating a data storage controller to obtain the invention as specified in claim 8.
As per claim 18. (Currently Amended) The method of claim 13, wherein the completion queue is a circular queue and further comprising maintaining a head pointer, a tail pointer, and a virtual tail pointer that identify selected completion entries within the queue. [The rationale in the rejection of claim 7 is herein incorporated.]
As per claim 19. The method of claim 18, wherein maintaining the head pointer, the tail pointer, and the virtual tail pointer comprises: (a) controlling the head pointer to identify an earliest entry within the queue that has not yet been processed by the host device and has a corresponding indicator set to indicate that the host device has not yet processed the value; (b) controlling the tail pointer to identify an earliest entry within the queue that has not yet been processed by the host device but has a corresponding indicator set to indicate that the host device has processed the value; and (c) controlling the virtual tail pointer to identify an earliest entry within the queue that has been processed by the host device and has a corresponding indicator set to indicate that the host device has processed the value. [The rationale in the rejection of claim 8 is herein incorporated.]

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NVP in view of Cha, Irish and Dain (US 10901942 B2, hereinafter Dain)
As per claim 9. NVP in view of Cha and Irish teaches The data storage controller of claim 8, and Irish further teaches wherein the processing system is further configured to set the indicators for all intermediate entries in the queue between the tail pointer and the virtual tail pointer to indicate that the host device has not yet processed the entries. [“When a command completes address translation successfully, and the main tail pointer is pointing to that command, the main tail pointer is advanced toward the head pointer to the next command that has not completed translation (i.e. the completion flag is not asserted). All completion flags, for completed commands that get bypassed, are then de-asserted. When a command completes address translation successfully and the command is between the main tail pointer and the head pointer in the command queue, then the completion flag for that entry is asserted.” (paragraph 23), which teaches manipulation of indicators for a group of entries located between two pointers.]

Therefore, it would have been obvious to combine NVP, Cha, and Irish for the benefit of creating a data storage controller to obtain the above limitation(s) of the invention as specified in claim 9.
NVP in view of Cha and Irish does not teach with the indicator of the entry corresponding to the tail pointer providing a barrier to prevent the host device from processing the intermediate entries until the indicator of the entry corresponding to the tail pointer is modified. 
However, Dain teaches with the indicator of the entry corresponding to the tail pointer providing a barrier to prevent the host device from processing the intermediate entries until the indicator of the entry corresponding to the tail pointer is modified. [“In one embodiment, the exclusion module 304 is configured to tag a data segment stored on the primary data repository 108 as being excluded from migration to the secondary data repository 110. For example, the exclusion module 304 may tag, mark, or otherwise provide an indicator that a data segment should not be migrated to the secondary data repository 110. In some embodiments, the exclusion module 204 tags a data segment as being excluded from migration in response to a user, an application, an entity, or the like, specifying which data should remain in the primary data repository 108. In this manner, the storage module 104 will ignore marked data segments and not attempt to determine whether the marked data segments are eligible candidates for migration.” (paragraph 50), where Dain teaches marking of plurality of data to prevent it from being processed. A marking indicates a data is not to be processed, and resetting or modifying the mark, such as by removal, would cause the data to be processed in the next processing operation. Additionally, in situations where the queue has a single entry and that entry is marked to be ignored as taught by Dain, the main tail pointer of Irish, which corresponds to the head pointer in the claim which consumes entries to be processed by the host, will be blocked from advancing beyond the entry at the location of the speculative tail pointer of Irish, which corresponds to the tail pointer in the claim, and the processing of entries will only be able to occur at the location of Irish's head tail, which corresponds to the claim's virtual tail.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined: the controller disclosed by NVP; marking of indicators for a group of entries situated between two specified points as taught by NVP in view of Cha and Irish; and prevention of marked data from being processed as taught by Dain, to provide a controller capable of marking data between two specific locations to disable the marked data from being processed and preventing the head pointer in the claim from advancing beyond the location of the tail pointer from the claim until the marks are modified or  reset. Doing so would provide for greater sophistication in managing processing of data in a queue.
Therefore, it would have been obvious to combine NVP, Cha, Irish, and Dain for the benefit of creating a data storage controller to obtain the invention as specified in claim 9.
As per claim 20. The method of claim 19, wherein storing the value in the queue of the host device along with the indicator further comprises setting the indicators for a set of intermediate entries in the queue between the tail pointer and the virtual tail pointer to indicate that the host device has not yet processed the entries, with the indicator of the entry corresponding to the tail pointer providing a barrier to prevent the host device from processing the intermediate entries until the indicator of the entry corresponding to the tail pointer is reset. [The rationale in the rejection of claim 9 is herein incorporated.]

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NVP in view of Cha and Olarig (US 20190227744 A1, hereinafter Olarig).
As per claim 10. NVP in view of Cha teaches (Currently Amended) The data storage controller of claim 1, but does not expressly disclose wherein the processing system is further configured to modify the indicator using a read-modify-write operation to read a current value of the indicator from the queue, modify the current value, and write the modified value to the queue.
However, Olarig teaches wherein the processing system is further configured to modify the indicator using a read-modify-write operation to read a current value of the indicator from the queue, modify the current value, and write the modified value to the queue. [“If the command is a write command, the Ethernet switch 105 forwards the packet (in a step identified by a square containing the digit 3 in FIG. 3) to the local central processing unit 120 and (in a step identified by a square containing the digit 4 in FIG. 3) to the cache device 130 to check for a cache hit. If there is no cache hit, the local central processing unit 120 and the RAID control circuit 415 perform (in a step identified by a square containing the digit 5 in FIG. 3) read-modify-write from all related stripes. The incoming write is posted inside the write buffer of the local central processing unit 120.” (paragraph 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by NVP in view of Cha 
Therefore, it would have been obvious to combine NVP, Cha, and Olarig for the benefit of creating a data storage controller to obtain the invention as specified in claim 10.
As per claim 21. (Currently Amended) The method of claim 12, wherein resetting the indicator comprises performing a read-modify-write operation to read a current value of the indicator from the queue, modify the current value, and write the modified value to the queue. [The rationale in the rejection of claim 10 is herein incorporated.]

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NVP in view of Cha, Olarig, and Vaidyanathan et al. (US 20130097655 A1, hereinafter Vaid).
As per claim 25. (New), NVP in view of Cha and Olarig teaches The data storage controller of claim 10, but does not explicitly disclose wherein the processing system is configured to perform the read-modify-write operation using a byte-granularity read-modify- write.
However, Vaid teaches wherein the processing system is configured to perform the read-modify-write operation using a byte-granularity read-modify- write. [Vaid teaches using read-modify-write operations with byte-granularity to read and write data (para. 24, lines 1-9)]
NVP, Cha, Olarig, and Vaid are analogous to the claimed invention because they are in the same field of endeavor involving data storage.

Therefore, it would have been obvious to combine NVP, Cha, Olarig, and Vaid for the benefit of creating a method to obtain the above specified limitations.
As per claim 27. (New) NVP in view of Cha and Olarig teaches The method of claim 21, but does not explicitly disclose wherein performing the read-modify-write operation comprises performing a byte-granularity read-modify-write. 
However, Vaid teaches wherein performing the read-modify-write operation comprises performing a byte-granularity read-modify-write. [Vaid teaches using read-modify-write operations with byte-granularity to read and write data (para. 24, lines 1-9)]
NVP, Cha, Olarig, and Vaid are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of NVP, Cha, Olarig, and Vaid to modify the disclosures by NVP in view of Cha and Olarig to include disclosures by Vaid since both NVP in view of Cha and Olarig and Vaid teach data storage and processing. Therefore, it would be applying a known technique (reading and writing data using read-modify-write operations) to 
Therefore, it would have been obvious to combine NVP, Cha, Olarig, and Vaid for the benefit of creating a method to obtain the above specified limitations.

Response to Arguments
The objections to the claims have been withdrawn in light of the amendments to the claims.
The Examiner also acknowledges, for the purposes of claim interpretation under 35 U.S.C. § 112(f), that the subjects of the limitations in claim 23 comprising “means for…” may also correspond to features other than the specific examples recited by the Examiner. The Applicant may also reference, in the claim’s limitations, the features recited in the specification if the Applicant wishes to specifically direct the contents of the limitations towards any or all the said features. 
On pages 13-14, the Applicant argues:
Claims 1-2, 6, 11-13, 17, and 22-23 were rejected under 35 U.S.C. § 102 (a)(1)/(a)(2) as allegedly anticipated by NVMe.
"Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim." Lindermann Maschinefabrik GmbH v. Am. Hoist & Derrick Co., 730 F.2d 1452 (Fed. Cir. 1984). 
Claim 1 now recites (with emphasis added): 
1. A data storage controller of a data storage device for use with a host device, the data storage controller comprising: 
a processing system configured to: 
receive a command from the host device;
generate a value indicative of completion of the command by the data storage device for reporting to the host device; 
along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value; 
wait a time delay interval sufficient to throttle the host device; and 
modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed to thereby cause the host device to process the value. 
Among other features, Claim 1 now incorporates "throttling" features from original Claim 3 using somewhat different language. The Office Action, on page 13, acknowledged that NVMe did not expressly disclose the features of original Claim 3. 
Applicant respectfully submits that NVMe likewise does not disclose the throttling features now recited in Claim 1, such as a processing system configured to "wait a time delay interval sufficient to throttle the host device." 
The only mention of "throttling" in NVMe is in Figure 194 on pages 124 and 125, which discusses a Health Information Log that logs information related to thermal management of an NVMe device. As best understood, the "throttling" mentioned in the figure refers to transitioning the NVMe device to low power states to reduce the temperature of the NVMe device. 
In any case, there is no disclosure in NVMe of throttling a host device as now claimed. 
For this reason alone, amended Claim 1 is not anticipated by NVMe. 
Regarding the applicant’s argument that the amended claim 1 overcome the prior art cited for rejection of claim 1, the Examiner agrees the amendments overcome the previous 102 rejection of the claim. However, please see amended claim 1 rejected by NVP in view of Cha.
In pages 14-15, the Applicant argues:
Additionally, NVMe does not disclose a processing system configured, inter alia, to "store the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value" and later "modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed to thereby cause the host device to process the value." 
In contrast, NVMe describes a circular completion entry queue in which, when a new completion entry is stored in the queue, the corresponding indicator is promptly reset to notify the host device that the host device has not vet processed the completion entry so the host device will then process the completion entry. This is quite different from what is claimed in Claim 1. 
Note that with the circular queue of NVMe, in some contexts the indicator (which is a Phase tag) is reset to a binary 1 by inverting a binary 0 to notify the host device that the host device has not yet processed the 
Yet, regardless of the particular binary value being used as the current indicator, the NVMe system does not "store the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value" and later "modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not vet been processed to thereby cause the host device to process the value." 
In this regard, Figure 123 of NVMe states "[w]hen the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to Docket No. WDT-1239CIP (WDA-3571-1-US) 15discriminate a new entry." Thus, with NVMe, whenever a new entry is placed in the Completion Queue, the controller must invert the Phase Tag to indicate that the corresponding completion entry is a new entry. In other words, with NVMe, the controller stores a new value in a queue of the host device and resets a corresponding indicator to indicate to the host device that the value has not yet been processed by the host device. This is the opposite of what is claimed. 
Figure 123: Completion Queue Entry: DW 3
[Picture Omitted]
For these additional reasons, Claim 1 is not anticipated by NVMe. 
Claims 12 and 23, though different from Claim 1 and from one another, include at least some similar distinguishing features as in Claim 1 and are likewise not anticipated by NVMe. 
The various dependent claims among Claims 1-2, 6, 11-13, 17, and 22-23 are not anticipated by NVMe by virtue of their dependency on the base independent claims, while providing further distinguishing features as well.

Regarding the Applicant’s argument that the listed claims are not anticipated by NVP (NVMe), the Examiner agrees, but please see the rejections above corresponding to the pertinent claims by NVP in view of Cha. Regarding the Applicant’s argument distinguishing the disclosures by NVP directed towards posting of the entries and inverting the phase tags of the entries from the contents of the instant claim directed towards modifying the phase tags of the posted entries, the Examiner respectfully disagrees. 
	The Examiner notes NVP’s disclosed operations involve stages involving: initialization of the Phase Tags, posting of the entries, and the inversion of the Phase Tags (“The Phase Tag 
As for the stages concerning the posting of the entries and the inversion of the Phase Tag, the Examiner further notes that both NVP’s disclosure and the Applicant’s description of NVP’s operation both use the word ‘when’ to describe the relation between the posting of the entries and the inversion operation (“when a new completion entry is stored in the queue, the corresponding indicator is promptly reset to notify the host device…”, (see page 14, para. 6, lines 1-3 of the respondent’s argument); “When the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry.” (see page 78, figure 123 of NVP)). Provided that both quotes distinguish the two operations (instead of characterizing the operations as a single sequence) while using the word ‘when,’ to link the operations, the posting of the entry and the inversion of the Phase Tag may be interpreted as two distinct events. Additionally, as the reverting of the Phase Tags occur ‘when’ the Completion Queue entries are stored in the queue, the reverting operation necessarily follows or is dependent on the operation placing the entries in the queue.
The Examiner further notes, in NVP page 78, figure 123 referenced above, that the Phase Tags are first initialized to ‘0’, that the Phase Tags must be inverted to discriminate a new entry, and that the Phase Tags are “set to ‘1’” according to this sequence of operations. The posting of the Completion  Queue entries and Phase Tags set to ‘0’ according to NVP therefore correspond to the limitation in the amended claim 1 involving “stor[ing] the value in a queue of the host “modify the indicator following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not yet been processed to thereby cause the host device to process the value.” The portion not underlined which was added by the Applicant’s amendment is not disclosed by the NVP, but this portion is taught by Cha. (see amended claim 1 rejected by NVP in view of Cha).
In page 15, the Applicant argues:
Claims 3-5, and 14-16 were rejected under 35 U.S.C. § 103 as allegedly unpatentable over NVMe in view of Cha. Claims 7-8, and 18-19 were rejected as allegedly unpatentable over NVMe in view of Irish. Claims 9 and 20 were rejected as allegedly unpatentable over NVMe in view of Irish and Dain. Claims 10 and 21 were rejected as allegedly unpatentable over NVMe in view of Olarig. These rejections are respectfully traversed, at least insofar as applied to the claims as amended herein.
Regarding the applicant’s argument regarding the claims rejected under 35 U.S.C. § 103, see the rejections above corresponding to the pertinent claims.
In pages 16-17, the Applicant argues:
Docket No. WDT-1239CIP (WDA-3571-1-US) 16 The Office has the burden under 35 U.S.C. § 103 to establish a prima facie case of obviousness. In re Piasecki, 745 F.2d 1468, 1471-72, 223 USPQ 785, 787 (Fed. Cir. 1984). To establish a prima facie case of obviousness, four basic criteria must be met. Obviousness is a question of law based on underlying factual inquiries, which inquiries include: (A) determining the scope and content of the prior art; (B) ascertaining the differences between the claimed invention and the prior art; (C) resolving the level of ordinary skill in 
Applicant respectfully submits that the cited references have not been shown to teach or suggest all of the features of the claims presented herein, and The Office has not established that one of ordinary skill in the art would arrive at the limitations of the claims despite differences between the references and the present claims under the Graham analysis. 
Although Claims 1-2, 6, 11-13, 17, and 22-23 were not formally rejected under 35 U.S.C. § 103 as unpatentable in view of NVMe, Applicant respectfully submits that these claims are not obvious in view of NVMe under the Graham analysis. 
In particular, it would not be obvious to one of ordinary skill in the art to modify NVMe to provide a device that does the opposite of what is mandated in Figure 123 of NVMe where the figure states: "[w]hen the controller places an entry in the Completion Queue, the controller shall invert the Phase Tag to enable host software to discriminate a new entry." 
The processing system of Claim 1 is instead configured to "store the value in a queue of the host device along with an indicator set to indicate to the host device that the host device has already processed the value, even though the host device has not yet processed the value," "wait a time delay interval sufficient to throttle the host device," and then "modify the indicator Docket No. WDT-1239CIP (WDA-3571-1-US) 17following the time delay interval sufficient to throttle the host device to indicate to the host device that the value has not vet been processed to thereby cause the host device to process the value." 
As discussed above, the processing system of Claim 1 does not initially reset the indicator to enable a host to discriminate a new entry. Rather, the processing system Claim 1 initially maintains the setting indicator prevent the host from initially discriminating the new entry. The processing system does not enable the host to discriminate the new entry until after the time delay interval used for throttling. 
Regarding the arguments that the disclosure of NVP does the opposite of the pertinent limitations of claim 1 and that the NVP disclosure initially resets the indicator to enable discrimination of a new entry, the Examiner respectfully disagrees.
Given the citations from the NVP disclosure and from the applicant’s argument provided in the response above, the Examiner respectfully notes that because the operation involving inversion of the phase tag is dependent on the posting of the entries, the posting of the entries necessarily precedes the inversion of the phase tag, and, therefore, the phase tag entries are in their un-inverted state at the time of the posting. Further, as the phase tag must be inverted to distinguish a new entry, the phase tag at the time of the posting prior to being inverted necessarily indicates that the entry is not a new (processed) value even if it is new (unprocessed). NVP may then be modified in view of Cha’s disclosure providing time delay for throttling the host device to correspond to the scope of Claim 1.
On page 17, the Applicant argues:
Turning now to the other references cited in combination with NVMe to reject Claims 3- 5, 7-10, 14-16, and 18-21, Cha is directed to solving problems that can arise if a host is running too slowly with too many interrupts causing too much overhead. 
From Para. 0030 of Cha: "In this case, overhead of the host equipment may be caused by the frequent occurrence of interrupts, which may occur when, for example, the performance of the host equipment is relatively low, or a relatively high number of applications are driven on the host equipment." (Emphasis added.) 
Thus, Cha seems to be directed to solving the opposite problem that is addressed by the host throttling features of the independent claims: a host that is running too slowly, not too quickly. In any case, Cha combined with NMVe does not teach all of the features of the amended independent claims.
Applicant’s arguments filed regarding Cha’s disclosure have been fully considered, but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Cha provides disclosure is directed at ultimately “improving 
performance of a storage device” [Cha: 175], which may be a motivation to combined the teachings of Cha regardless of the particularity of the problems being addressed.
On pages 17-18, the Applicant argues:
Irish, Dain, and Olarig were cited for (allegedly) teaching the various features of Claims 7-10 and 18-20. Even assuming, arguendo, that the various features of these dependent claims are taught by Irish, Dain, and 
Olarig, these additional references when combined with NVMe and Cha do not teach all of the features of the amended independent claims. 
For at least these reasons, The Office has not shown that the amended independent claims or any of their dependent claims would be obvious under the Graham test. 
New Dependent Claims 24-27 
The new dependent Claims 24-27 are at least allowable for the same reasons as applied to their base independent claims, discussed above, while providing additional distinctive features.

The data storage controller of claim 6, wherein the processing system is configured to modify the indicator by inverting the phase tag. 
At least some similar features are recited in new Claim 26. 
Claim 25 recites, with emphasis added: 
The data storage controller of claim 10, wherein the processing system is configured to perform the read-modify-write operation using a byte-granularity read-modify-write. At least some similar features are recited in new Claim 27. 
Regarding the applicant’s argument regarding the claims rejected under 35 U.S.C. § 103 and the newly added claims, see the rejections above corresponding to the pertinent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093.  The examiner can normally be reached on Monday - Friday: 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.Y.K./Examiner, Art Unit 4182                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183